DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 15/585,284, filed May 3, 2017. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Examiner notes that a final rejection was mailed for application 15/585,284 on 9/11/2018. The six month required response date to the abandonment of the application would have been 3/11/2019. The instant application was not filed until 4/25/2019 when the two cases were not co-pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both a locking pin and a key that is used to turn the locking cylinder 20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huff et al. [US 2017/0326930 A1].

Claim 1]. 
Regarding claim 2, Huff et al. teaches: The trailer coupler locking device according to claim 1, where the elongated members are placed in either a locked position or an unlocked position [Claim 2].
Regarding claim 3, Huff et al. teaches: The trailer coupler locking device according to claim 2, where when in the unlocked 10position, the ball body moves freely in and out of a ball mount coupler, and when in a locked position, the ball body is locked into a ball mount coupler [Claim 3].
Regarding claim 4, Huff et al. teaches: The trailer coupler locking device according to claim 1, where the locking rods selectively extended and retracted by manual operation of the locking mechanism [Claim 4].
Regarding claim 5, Huff et al. teaches: The trailer coupler locking device according to claim 1, where the locking mechanism 15includes a cylinder lock that is operably connected a rotational member and a mechanical rod actuator, where the mechanical rod actuator operable connects the rotational member with each locking rod and enables each locking rod to move linearly in response to the rotary motion of the rotational member [Claim 5].
Regarding claim 6, Huff et al. teaches: The trailer coupler locking device according to claim 5, where a spring member for each 20locking rod is integral with the rod actuator, and said spring member biases the locking rod in an outward direction towards its locked position [Claim 6].

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jennings [AU 2002100367 A4].

Regarding claim 2, Jennings discloses: The trailer coupler locking device according to claim 1, where the elongated members are placed in either a locked position or an unlocked position [“the lock comprise of two pins inside that are engaged when the cam turns lobes to move pins into lock position, the springs on each side enable pins to retract to unlock position when key is turned.” Claim 2, page 3].
Regarding claim 3, Jennings discloses: The trailer coupler locking device according to claim 2, where when in the unlocked 10position, the ball body moves freely in and out of a ball mount coupler, and when in a locked position, the ball body is locked into a ball mount coupler [“The device consists of a steel ball shaped object with a flat base Fig 1 which is moulded to fit exactly into the cupelling Fig. (2). When Fig(l) is placed inside the cupelling Fig 2, the pins lock into position by turning the key moving the cam pushing pins into lock position, locking pins into holes in cupelling” Abstract].
Regarding claim 4, Jennings discloses: The trailer coupler locking device according to claim 1, where the locking rods selectively extended and retracted by manual operation of the locking mechanism [“A key operated camshaft with 2 lobes to move pins in position, the pins fit into holes either side (on the inside) of the cupelling sealing the cupelling and preventing it from being hitched to a tow ball and being stolen.” Paragraph 4, Figure 6].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings [AU 2002100367 A4] as applied to claims 1-4 above, and further in view of Nunnink, Jr. et al [US 3,810,664].
Regarding claim 5, Jennings discloses: The trailer coupler locking device according to claim 1, where the locking mechanism 15includes a cylinder lock that is operably connected a rotational member [lobes 7 & 8] and a mechanical rod actuator [see annotated figure below], where the mechanical rod actuator operable connects the rotational member with each locking rod [pins 2 & 3] and enables each locking rod to move linearly in response to the rotary motion of the rotational member [“A key operated camshaft with 2 lobes to move pins in position, the pins fit into holes either side (on the inside) of the cupelling sealing the cupelling” paragraph 4; Figures 5 & 6]. Jennings discloses “The cavity (11) is for the key system to be fitted that operates the cam and pins,” but does not disclose the cylinder lock that is to be placed within said cavity. However, Nunnink, Jr. et al discloses [Figure 2] “A conventional cylindrical lock 32 is provided that snugly and slidably engages the cavity 20” [column 3 lines 12-13]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Jenning’s teaching of a cavity to house a lock with Nunnink, Jr.’s teaching of a cylindrical lock positioned in a cavity in order to complete the invention and be able to manually actuate the locking rods with a key placed into the cylinder lock.
Regarding claim 6, Jennings discloses: The trailer coupler locking device according to claim 5, where a spring member [9 & 10] for each 20locking rod [pins 2 & 3] is integral with the rod actuator [see 

    PNG
    media_image1.png
    448
    559
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA MARIE MCGUIRE whose telephone number is (571)272-6163.  The examiner can normally be reached on Mon through Fri 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SOPHIA MARIE MCGUIRE/Examiner, Art Unit 3611                                               

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611